Matter of Ivan R. v Jabrienna R. (2019 NY Slip Op 00832)





Matter of Ivan R. v Jabrienna R.


2019 NY Slip Op 00832


Decided on February 5, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2019

Friedman, J.P., Mazzarelli, Webber, Kern, Oing, JJ.


8317

[*1]In re Ivan R., Petitioner-Respondent,
vJabrienna R., Respondent-Appellant.


Geoffrey P. Berman, Larchmont, for appellant.
Law Office of Lewis S. Calderon, Jamaica (Lewis S. Calderon of counsel), for respondent.

Order, Family Court, Bronx County (Annette Louise Guarino, Referee), entered on or about April 18, 2018, which denied respondent mother's motion to vacate an order granting petitioner father a final order of custody of the subject children upon the mother's default, unanimously reversed, on the law, without costs, and the matter remanded for further proceedings as to a determination of the children's best interests and a reappointment of counsel for the children.
The custody order should have been vacated on the ground that the mother demonstrated a reasonable excuse for her default in failing to appear and a meritorious defense (see CPLR 5015[a]).
The matter should be remanded for further proceedings as to a determination of the children's best interests, particularly in light of the fact that the children did not have the benefit of representation of their court-appointed counsel (see e.g. Matter of K.G. v C.H., 163 AD3d 67 [1st Dept 2018]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 5, 2019
CLERK